

117 HR 933 IH: Home Defense and Competitive Shooting Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 933IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Griffith (for himself, Mr. Duncan, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to remove short-barreled rifles from the definition of firearms for purposes of the National Firearms Act, and for other purposes.1.Short titleThis Act may be cited as the Home Defense and Competitive Shooting Act of 2021.2.Short-barreled rifles(a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended—(1)by striking (3) a rifle and all that follows through (5) any other weapon and inserting (3) any other weapon; and(2)by redesignating paragraphs (6), (7), and (8) as paragraphs (4), (5), and (6), respectively.(b)Effective dateThe amendment made by this section shall apply to calendar quarters beginning more than 90 days after the date of the enactment of this Act.3.Elimination of disparate treatment of short-barreled rifles used for lawful purposesSection 922 of title 18, United States Code, is amended in each of subsections (a)(4) and (b)(4) by striking short-barreled shotgun, or short-barreled rifle and inserting or short-barreled shotgun.4.Treatment of short-barreled rifles determined by reference to National Firearms ActSection 5841 of the Internal Revenue Code of 1986 is amended by adding at the end the following:(f)Short-Barreled rifle requirements determined by referenceIn the case of any short-barreled rifle registration or licensing requirement under State or local law which is determined by reference to the National Firearms Act, any person who acquires or possesses such a rifle in accordance with chapter 44 of title 18, United States Code, shall be treated as meeting any such registration or licensing requirement with respect to such rifle..5.Preemption of certain State laws in relation to short-barreled riflesSection 927 of title 18, United States Code, is amended by adding at the end the following: Notwithstanding the preceding sentence, a law of a State or a political subdivision of a State that imposes a tax, other than a generally applicable sales or use tax, on making, transferring, using, possessing, or transporting a short-barreled rifle in or affecting interstate or foreign commerce, or imposes a marking, recordkeeping or registration requirement with respect to such a rifle, shall have no force or effect..6.Destruction of records(a)In generalNot later than 365 days after the date of the enactment of this Act, the Attorney General shall destroy any registration of an applicable rifle maintained in the National Firearms Registration and Transfer Record pursuant to section 5841 of the Internal Revenue Code of 1986, any application to transfer filed under section 5812 of the Internal Revenue Code of 1986 that identifies the transferee of an applicable rifle, and any application to make filed under section 5822 of the Internal Revenue Code of 1986 that identifies the maker of an applicable rifle.(b)Applicable rifleFor purposes of this section, the term applicable rifle means a rifle, or weapon made from a rifle, described in paragraph (3) or (4) of section 5845(a) of such Code (as in effect on the day before the enactment of the Home Defense and Competitive Shooting Act of 2021).